PER CURIAM.
Affirmed. Doctor v. State, 677 So.2d 1372 (Fla. 3d DCA 1996) (Schwartz, C.J., specially concurring) (“[The instructions] if erroneous, were not harmfully so in the light of the complete, and completely accurate instructions repeatedly given the jury on the burden of proof issue, particularly at the most critical time immediately before its deliberations.”); Higginbotham v. State, 155 Fla. 274, 276-77, 19 So.2d 829, 830 (1944) (“[A] single instruction cannot be considered alone but must be considered in light of all other instructions bearing upon the same subject, and if, when so considered, the law appears to have been fairly presented to the jury, the assignment on the instruction must fail.”).